687 N.W.2d 388 (2004)
In re Petition for DISCIPLINARY ACTION AGAINST James J. BOYD, a Minnesota Attorney, Registration No. 1039X.
No. A03-676.
Supreme Court of Minnesota.
October 7, 2004.

O R D E R
On July 16, 2003, the court suspended respondent James J. Boyd from the practice of law for a period of six months with all but 30 days of the suspension stayed. The July 16, 2003, order required respondent to successfully complete the professional responsibility portion of the bar examination within one year from the date of the order.
By order dated August 2, 2004, the court, at respondent's request, extended the time for respondent to pass the professional responsibility examination. The order also stated that "[n]o further extensions of time will be granted. The court will issue an order suspending respondent without further hearing or proceedings upon the Director's affidavit that respondent did not take or did not pass the August 13, 2004, examination."
The Director has filed an affidavit indicating that respondent did not pass the professional responsibility portion of the bar examination.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that respondent James J. Boyd is suspended from the practice of law effective 14 days from the date of this order. Respondent may be reinstated to the practice of law pursuant to Rule 18(f), Rules on Lawyers Professional Responsibility, by submitting an affidavit with proof of successful completion of the professional responsibility portion of the bar examination. Such affidavit shall be filed with the court and served on the Director's Office.
BY THE COURT:
/s/ Paul H. Anderson
Associate Justice